FILED
                            NOT FOR PUBLICATION                              JUL 17 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JAVIER LARA-FLORES,                              No. 11-70379

              Petitioner,                        Agency No. A093-209-841

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                         Argued and Submitted July 9, 2014
                               Pasadena, California

Before: SILVERMAN, TALLMAN, and RAWLINSON, Circuit Judges.

       Javier Lara-Flores, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (BIA) order dismissing his appeal from an

Immigration Judge’s decision that found him removable under 8 U.S.C.

§ 1227(a)(2)(E)(ii). We have jurisdiction under 8 U.S.C. § 1252(a)(1). Reviewing




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
the BIA’s decision de novo, Alanis-Alvarado v. Holder, 558 F.3d 833, 836 (9th

Cir. 2008), we deny the petition for review.

      An alien is removable if he “engage[s] in conduct that violates the portion of

a protection order that involves protection against credible threats of violence,

repeated harassment, or bodily injury to the person . . . for whom the protection

order was issued.” 8 U.S.C. § 1227(a)(2)(E)(ii). The BIA and IJ properly

concluded, under the modified categorical approach, that Lara-Flores satisfied

§ 1227(a)(2)(E)(ii) when he pled guilty to violating a protection order issued

“pursuant to [California Penal Code §] 136.2 as a condition of probation after

conviction in a criminal proceeding involving domestic violence as defined in

[California Penal Code §] 13700.”

      A “protection order” under § 1227(a)(2)(E)(ii) includes “any injunction

issued for the purpose of preventing violent or threatening acts of domestic

violence[.]” Id. Lara-Flores is correct that one possible purpose of a protection

order issued under California Penal Code § 136.2 is to prevent witness tampering.

But Lara-Flores’ criminal complaint reveals that this protection order was issued

“as a condition of probation after conviction in a criminal proceeding involving




                                           2
domestic violence.”1 Protecting witnesses and victims involved in domestic

violence criminal proceedings is vital to the prosecution and prevention of

domestic violence. Orders issued for such protection thus have as their purpose the

prevention of violent or threatening acts of domestic violence, even if the protected

party is a witness rather than a victim. The protection order at issue here, based on

the contents of Lara-Flores’ criminal complaint, is categorically a “protection

order” as defined in § 1227(a)(2)(E)(ii).

      We also agree with the BIA’s conclusion that any violation of this type of

protection order “necessarily violates the portion of the [order] that involves

protection against credible threats of violence, repeated harassment, or bodily

injury” to the person for whom the protection order was issued. As Lara-Flores

conceded in his briefing, this circuit’s decision in Alanis-Alvarado “cast a broad

net in defining elements that constitute[] ‘protection against credible threats of

violence, repeated harassment, or bodily injury.’”2 That net is wide enough to


      1
        We may consider the criminal complaint in conducting the modified
categorical approach because it was the charging document in Lara-Flores’
misdemeanor criminal case. See Fregozo v. Holder, 576 F.3d 1030, 1038 (9th Cir.
2009); Cal. Penal Code §§ 682(3), 804(b).
      2
        Lara-Flores’ reliance on Matter of Strydom, 25 I&N Dec. 507 (BIA 2011)
is unavailing. The BIA in that decision briefly mentioned certain protection order
provisions that may not trigger § 1227(a)(2)(E)(ii) removability, but that
discussion was mere dicta.
                                            3
catch, as a categorical matter, all conceivable terms in a protection order issued

“pursuant to [California Penal Code §] 136.2 as a condition of probation after

conviction in a criminal proceeding involving domestic violence.”

      Petition DENIED.




                                           4